
	
		I
		111th CONGRESS
		2d Session
		H. R. 4878
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  rate of tax on corporations that make certain education
		  contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Cut Job Creation Act of
			 2010.
		2.Corporate income
			 tax rate reduction
			(a)In
			 generalSection 11 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Reduction for
				certain contributions
						(1)In
				generalIn the case of a qualified corporation, the amount of tax
				imposed by subsection (a) for the taxable year (determined without regard to
				this subsection) shall be reduced by an amount equal to 5 percent of so much of
				the taxable income of the corporation for such taxable year as exceeds
				$75,000.
						(2)Qualifying
				corporationFor purposes of this subsection—
							(A)Qualified
				corporationThe term qualifying corporation means a
				corporation the aggregate amount of specified contributions of which for the
				taxable year are not less than an amount equal to 20 percent of an amount equal
				to 5 percent of so much of the taxable income of the corporation for the
				taxable year as exceeds $75,000.
							(3)Specified
				contributionsThe term specified contributions
				means—
							(A)the charitable
				contributions (as defined in section 170(c)) of the corporation for the taxable
				year to organizations described in section 170(b)(1)(A)(ii), and
							(B)the wages (as
				defined in section 3121(a)) paid by the corporation to interns as part of a
				vocational educational course of such an
				organization.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
